This is an action to recover on two promissory notes. Judgment was for plaintiff and defendant appeals.
[1] Appellant contends that a reversal of the judgment should occur for the reason that counsel for respondent were at one time the legal advisers of both parties. The contention is idle, for neither the amended answer nor the amendment thereto, upon which the action was tried, presents any such issue. Moreover, the trial court found that all the allegations of the two pleadings were untrue, and it is not made a point here that the findings are not supported by the evidence.
[2] A claim is made that undue influence was exerted by respondent over some matters relating to the question whether appellant should pay the notes, and touching upon other matters extraneous to the real points in the cause. This point is settled by the situation referred to in the disposition of the point just considered.
[3] Counsel next makes the point that an accommodation signer of commercial paper is not liable upon it. This point is untenable.
[4] The last point advanced is that appellant was denied a jury trial. She was not entitled to one, for the reason that her counsel did not ask for it under compliance with the rules of the trial court upon the subject.
Readers of this opinion may perceive that appellant has suffered sufficiently already, and that we should not increase her burdens by imposing a fine for the frivolous appeal prosecuted here by her counsel. At any rate, that is the conclusion we have reached in the premises.
Judgment affirmed.
Craig, J., and Archbald, J., pro tem., concurred. *Page 670